Title: To George Washington from Major John Clark, Jr., 16 November 1777
From: Clark, John Jr.
To: Washington, George



sir
General Potters 16th Novr 1777 8 oClock P.M.

I am sorry to acquaint you of the disagreeable News of the evacuation of Fort Mifflin—I’ve just seen two persons from Philadelphia the news of the Fort being taken was bought by three Light Horsemen into the City at 12 oClock—the Enemies Lines are compleat from Delaware to Schuylkill—They were at a quarter of a pound of Beef allowance ⅌ Man—great Betts were held of their quitting the City—an intimate Friend assures me they are 12000 strong—Beef sold for 4/ hard Money—I have viewed all the Shipping at Chester, they have but few Troops to be seen on Board about 600—’twas not known the Fort was taken when I left Chester—The Enemy’s Floating Batty was so near the Fort that the Grape shot was heard smite her. I am your Most Obedt

Jno. Clark Junr


P.S. All the Transports with the Troops moved up above Chester Yesterday & last Evening came down to their old station.

